Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 5, 2019

                                     No. 04-19-00369-CV

                          IN THE INTEREST OF N.N.M., a Child,

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 17-01-13061-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

       On October 16, 2019, in accordance with our opinion of that date, we abated Appellant
Don S.’s appeal for appointment of new appellate counsel. A supplemental clerk’s record has
now been filed showing that on November 19, 2019, the trial court appointed Alana Pearsall to
represent Appellant Don S. Therefore, we REINSTATE the appeal on the docket of this Court
and ORDER Appellant Don S.’s brief due on December 27, 2019. Appellee’s brief will be due
twenty days after Appellant Don S. files his brief.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

Entered on this 5th day of December, 2019.

                                                                  PER CURIAM

Attested to: ___________________________
               Michael A. Cruz,
               Clerk of Court